Title: From John Adams to Samuel L. Mitchell, 13 December 1819
From: Adams, John
To: Mitchell, Samuel L.



dear Sir
Montezillo December 13th 1819

I rely upon former acquaintance between us—Alass much too slender for me as an apology for the Liberty I take of introducing to you the Reverend Mr Andrew Norton, a Professor of Biblical Critisim in our University
Men of letters and science, ought to be known to each-other in Person, as well as by fame whenever a fair opportunity presents—I flatter myself you will find him every way worthy  of your Esteem—
I am Sir with great regard, your friend / and humble Servant 
John Adams—